Citation Nr: 0816217	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-03 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to a compensable evaluation for residuals of 
a right thumb fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to June 1979 
and from October 1981 to October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).  

The issue of entitlement to a compensable evaluation for 
residuals of a right thumb fracture is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran's current left foot disorder is not shown by the 
medical evidence of record to be related to active duty 
service or to any incident therein.


CONCLUSION OF LAW

A left foot disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim for 
service connection, the RO's letter dated in December 2004 
advised the veteran of the foregoing elements of the notice 
requirements.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran is seeking service connection for a left foot 
disorder, diagnosed as hallux valgus deformity of the left 
foot.  He attributes his current left foot disorder to active 
duty service.  The veteran contends that, in 1992, he was 
"sent . . . for an operation" on his left foot, but that 
the doctors "decided to postpone the operation on [his left 
foot] till [sic] a later date."

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The veteran's service medical records reveal that in June 
1992, slight hallux valgus of the left foot was diagnosed.  
However, all previous and subsequent examinations revealed 
the veteran's left foot to be normal, with no complaints of 
or treatment for a left foot disorder.  Service connection is 
currently in effect for hallux valgus of the right foot.  The 
veteran's service medical records reveal numerous records 
indicating complaints of and treatment for a right foot 
disorder.  The veteran's service medical records also reveal 
that he underwent right foot surgery in 1992 due to hallux 
valgus.  

Private medical treatment records from September 2001 to 
August 2004 reveal the veteran's complaints of and treatment 
for left foot pain and swelling.  The diagnoses were hallux 
valgus of the left foot and neuroma of the left foot.  
Treatment included physical therapy, medication, and multiple 
sclerosing agent injections.  The veteran also underwent 
numerous surgeries to his left foot.  In October 2001, the 
veteran underwent a bunionectomy with distal first metatarsal 
osteotomy and internal fixation of the left foot after 
diagnosis of hallux valgus and painful left bunion of the 
left foot.  In April 2002, the veteran underwent excision of 
a painful screw in the left foot.  In April 2003, the veteran 
underwent a partial excision of a tibial sesamoid in the left 
foot, and in November 2003, the veteran underwent excision of 
a neuroma in the second interspace of the left foot.  A 
magnetic resonance imaging (MRI) scan of the left foot, 
performed in October 2003 revealed subtle focus of 
intermediate to slight increased signal to the plantar soft 
tissues between the second and third metatarsophalangeal 
joint regions and degenerative changes at the first 
metatarsophalangeal joint of the left foot.  An August 2004 
MRI of the left foot showed interval resection of the 
Morton's neuroma between the second and third 
metatarsophalangeal joints.

In July 2005, the veteran underwent a VA examination.  The 
veteran reported that during service, the doctor deferred 
doing anything to his left foot as it was "to a much lesser 
degree" than the right foot, for which the veteran underwent 
surgery during service.  The veteran indicated that current 
treatment for his left foot disorder included a prescription 
for hydrocodone, used intermittently.  The veteran also used 
inserts in his shoes and reported that neuromas had been 
injected several times.  He did not wear corrective shoes, 
and did not use braces, canes, crutches, or walkers.  The VA 
examiner noted that the veteran was not flat-footed, nor did 
he have pes cavus.  There was flattening of the metatarsal 
first noted on x-ray evaluation, but there were no noted 
destructive changes.  Examination did not reveal any marked 
deformity, but the veteran did have a tentative gait related 
to his foot pain.  

Physical examination of the feet revealed that the veteran 
was able to walk on his heels, but was unable to walk on his 
toes.  The left foot appeared to have a thickening of the 
transverse arch and scar over the most distal aspect.  The 
left foot had hemosiderin changes around the most distal 
aspects of the metatarsals.  The veteran was able to wiggle 
all toes and had 5/5 foot push strength.  Range of motion 
repeated three times in the bilateral ankles revealed 
dorsiflexion of 0-15 and plantar flexion of 0-25 bilaterally.  
There was no report of pain in the ankles.  Foot push at the 
great toes was 5/5, and there was no noted edema, weakness, 
or instability.  There was moderate tenderness to palpation 
over the first metatarsals, bilaterally.  Gait was steady, 
and there were callus formations noted at the transverse arch 
of the bilateral feet and also at the most medial aspect of 
the great toes.  Vibratory tone was diminished at the great 
toes, bilaterally.  Posterior tibial and dorsalis pedis 
pulses were 2+ and equal, bilaterally.  The VA examiner 
diagnosed history of hallux valgus deformity of the left 
foot, status post five surgical interventions starting in 
2001, continued complaint of pain without weakness or 
fatigability but residual numbness at the medial aspect of 
the first metatarsal.  After reviewing the veteran's claims 
file, the VA examiner concluded that an opinion regarding 
whether the veteran's left foot disorder was related to 
service could not be provided without resort to speculation.  
The VA examiner explained that although the veteran did have 
a slight hallux valgus deformity inservice in 1992, he did 
not have surgery until six years following release from 
active duty.

The veteran has submitted his own statements and the 
statement of A.B. in support of his contention that his 
current left foot disorder is related to the service.  The 
Board acknowledges that the statements are competent evidence 
as to events and observations.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, the statements are not 
competent evidence as to the etiology of the veteran's 
current disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because neither the 
veteran nor A.B. is a physician, their statements are not 
competent evidence that the veteran's current left foot 
disorder is the result of any incurrence inservice 12 years 
ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that the evidence of record does not support 
a finding of service connection for a left foot disorder.  
There is a diagnosis of a current left foot disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Although there is one 
notation indicating hallux valgus of the left foot inservice, 
there is no medical evidence of record which demonstrates a 
nexus between the veteran's current disability and active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Accordingly, there is no competent medical 
evidence of record linking the veteran's left foot disorder 
to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  In 
addition, the first post-service medical evidence of a left 
foot disorder was in September 2001, over five years after 
service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  As there is no 
competent evidence which provides the required nexus between 
military service and the issue on appeal, the preponderance 
of the evidence on file is against the veteran's claim, and 
service connection for a left foot disorder is not warranted.


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a left foot disorder is denied.


REMAND

The veteran seeks a compensable rating for a service-
connected right thumb disorder, currently evaluated as 
noncompensable from November 1, 1995.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2007).

The Board notes that the rating criteria for evaluating a 
disability involving single or multiple digits of the hand 
were amended, effective August 26, 2002.  A note under 
Diagnostic Code 5224 now requires that a medical 
determination must "consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand."  
Id.  The relevant evaluation requirements, effective since 
August 26, 2002, now require consideration of Diagnostic Code 
5228, which discusses the particular limitation of motion of 
the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2007).

The July 2005 VA examination, which was performed subsequent 
to the amendments at issue in this case, is inadequate to 
rate the veteran's right thumb disorder.  Specifically, the 
July 2005 VA examination did not address the rating criteria 
contained in either Diagnostic Code 5224 or Diagnostic Code 
5228.  In order to comply with VA's duty to assist, the Board 
concludes that remand is required for an additional VA 
examination which specifically addresses the rating criteria 
for an increased evaluation of a right thumb disorder.  The 
examination must also address the presence of additional 
functional loss due to weakness, fatigability, lack of 
coordination, restricted or excess movement of the joint, and 
pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
RO should consider all potentially applicable diagnostic 
codes and rating code provisions, to specifically include 
those cited to above, in evaluating the veteran's service-
connected right thumb disability.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO must make arrangements to 
provide the veteran with a VA orthopedic 
examination to determine the current 
severity of his service-connected right 
thumb disorder.  The orthopedic examiner 
must conduct range of motion studies on 
the veteran's right thumb, and must state 
the range of motion, expressed in degrees, 
to include any additional limitation of 
motion due to pain.  The examiner must 
also state (in inches or centimeters) the 
length of any gap between the veteran's 
right thumb pad and right fingers, with 
his thumb attempting to oppose his 
fingers, and whether there is any other 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand due to the thumb 
disability.  In addition, the examiner 
must state whether, in view of the overall 
functional limitations imposed by the 
veteran's right thumb disability, such 
disability is comparable to favorable 
ankylosis of the thumb; unfavorable 
ankylosis of the thumb; or amputation of 
the thumb.  If disability comparable to 
amputation of the thumb is found, the 
examiner must indicate whether such 
amputation is more consistent with 
amputation at the distal joint or through 
the proximal phalanx; at the 
metacarpophalangeal joint or through 
proximal phalanx; or with metacarpal 
resection.  Last, after reviewing the 
veteran's complaints and medical history, 
the orthopedic examiner must render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  
Objective evidence of loss of functional 
use can include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin indicative 
of disuse due to the service-connected 
right thumb disorder.  If an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


